DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-6, 8-10, 21-31 are pending.
Specification Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “vertically stacked” slides of claim 21, and the “roller movable axially” of claim 23, and the “vision system” of claim 28 does not have antecedent support in the specification. 
Drawing Objections
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vertically stacked” slides of claim 21, the “vision system” of claim 28, and the “automated system to label” of claim 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 was amended to recite the “vertically stacked” slides.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a slide “vertically stacked” exists in the disclosure.  Thus, the limitation “vertically stacked” slides is considered new matter. 
Claim 23 was amended through a preliminary amendment on 2/7/20, and was amended to recite “roller movable axially”'.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of a roller movable “axially” exists in the disclosure.  Thus, the limitation “roller movable axially” is considered new matter. Claim 24 is rejected based on further claim dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, “the tape feed mechanism” of lines 3-4 is unclear and it has not been previously described and it is unclear what is attempting to be described. Further, it is unclear what actions the controller is or is not taking.
Regarding claim 1, “a tape feed mechanism” of line 5 is unclear as to whether applicants are referring to the same mechanism or a new mechanism.
Similarly, line 5 also recites “the tape feed mechanism” where it is unclear if this is all the same mechanism that has been discussed previously. If not, then it is unclear which mechanism is being referred to.
Regarding lines 10-11 of claim 1, it is unclear what structure is attempting to be recited by the “slide station”. Specifically, a station is a region of space, yet the functions of transferring the section from the tape to a slide are provided. It is unclear what structure performs this function, and the examiner believes that essential structure to perform the claimed function of transfer is omitted from the claims. 
As to claim 1, it appears that the cutting of the sample block is required.  Specifically, although the cutting of the sample block is functional in lines 7-9 of claim 1, the slide station then transfers the cut section from the tape to the slide, so the cutting appears to be required.  Therefore, the examiner believes that essential structure to perform the claimed function of cutting the sample block is being omitted. The examiner notes that including the microtome of claim 8 would resolve this ambiguity.
Claims 2-6, 8-10, 21-31 are rejected based on further claim dependency.
Regarding claim 5, it is unclear what properties are controlled by the motor. How does a motor control properties?  Further, how is the motor related to the feeding mechanism?  The feeding is done by the feeding mechanism, yet the motor is not related to the feeding mechanism, and therefore how the motor feeds independent of the feeding mechanism is unclear.  Although claim 6 would clarify the properties that are controlled, claim 6 remains ambiguous due to the fact that it is unclear how the motor relates to the feeding mechanism.
As to claim 6, it is unclear what “a jerk of the feed” or “a slack of the feed” is attempting to describe. Although there is a feeding mechanism in claim 1, there is nothing that indicates the feeding automatically includes a jerk or slack without clarification.  Perhaps applicants intend to clarify the structure of the feeding mechanism such that it can have a jerk or slack since it is unclear whether any and all feeding mechanisms would automatically include a jerk or slack.
Regarding claim 10, it is unclear what further limitations are attempting to be recited. Claim 10 appears to be directed towards intended use of the device and towards methods of using the device, where the use relates to the adhesive tape.  No structure to perform the intended uses/methods has been recited and it is unclear what applicants intent is by reciting the methods of manipulating the tape without clarifying the structure performing these functions.
As to claim 21, it is unclear how the slides are vertically stacked.  What enables the slides to be stacked vertically?
Regarding claim 21, it is unclear what defines the slide station. Specifically, in claim 1, the slide station is the place at which the cut section is transferred to the slide. So, in claim 21 it is unclear how the slide station is the location the slide is transferred from, since claim 21 transfers from the slide station for application of the cut section (which is what defines the slide station in claim 1).
As to claim 22, it is unclear how the slides are moveable in two planes without clarifying the structure which achieves the claimed function since essential structure to perform the claimed function appears to be omitted.
Regarding claim 23, it is unclear how the roller would be movable axially without clarifying the structure which achieves the claimed function since essential structure to perform the claimed function appears to be omitted. Additionally, it is unclear what movable “axially” is attempting to define. What direction is axially?
Regarding claim 25, it is unclear if applicants are attempting to claim the microtome or not. The microtome is not positively recited prior to claim 25, yet claim 25 then recites that the microtome is supported in the apparatus and it is unclear if a microtome is or is not actually required to meet the claim limitations. If the microtome is required, then the examiner requests that applicants explicitly positively recite the microtome.
In regards to claim 26, it is unclear what applicants are describing. Specifically, “the roller member” or “the cam” have not been previously recited and it is unclear what is attempting to be defined. What roller member, what cam, and what do they pivot in relation to?
Regarding claim 27, it is unclear if “a section” on the slide is referring to the previously cut section or a new section.
As to claim 28, it is unclear what tissue is defining and what a trimming process is defining. Previously, claim 1 recites a sample block that is cut, but there is no discussion of a tissue, and further there is no discussion of trimming. Therefore, it is unclear what applicants are intending to describe. Does the sample block include a tissue sample?  Is the trimming process the same as cutting or something different?
Regarding claim 29, it is unclear if “a section transfer a slide” is referring to the previously cut section being transferred to the previously mentioned slide, or if this is a new section and a new slide.
As to claim 29, it is unclear what type of sensor is being required.  Specifically, a sensor is broad and generic, yet providing information/feedback on a quality of a section seems to be less generic and it is unclear what type of sensor would or would not be capable of doing this. The examiner requests that applicants clarify the sensor structure such that it is clear what is attempting to be recited.
As to claim 30, it is unclear what applicants are intending to require.  An “automated system” is not a clear structure, and it is unclear what structures are required to label the slides and sample blocks with barcodes or identification. Further, it is unclear how sample blocks themselves are labeled.  Further as to claim 30, it is unclear if applicants are intending to label only the slides or to label both the slides and block?  Although the examiner understands that a label can be placed on the slides, the examiner is unsure of a singular device that would label both the slides and tissue blocks which are not spatially related or close together. Is the system only labeling the slides?
As to claim 31, it is unclear if applicants are stating that the slide being labeled satisfies the sample block labeling requirement or not.  If the slide is labeled and contains information on the sample block/tissue that was used, does that mean the sample block has been labeled? The examiner believes that clarifying the ambiguity in claim 30 will aid in the clarification of claim 31.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 22, 25 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kokubo, M (US 20070039435; hereinafter “Kokubo”; already of record).
As to claim 1, Kokubo teaches an automated controller controlled tape transfer apparatus (Kokubo; [29] Fig. 1); comprising: 
a controller, wherein the controller is configured to control the tape feed mechanism (Kokubo teaches an automated device which would have a controller. Kokubo also teaches a controller; [22, 28, 29, 55, 60, 61]);
a tape feed mechanism, the tape feed mechanism feeding a continuous length of an adhesive tape through the automated tape transfer apparatus (Kokubo teaches a supply reel 2 and take up reel 4, where the tape adheres a cut tissue section from the sample block; Figs. 1-2); 
a tape applicator, the tape applicator applying the adhesive tape to a cutting face of a sample block, wherein a section of the sample block is adhered to the adhesive tape after cutting of the section from the sample block (Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2); and 
a slide station, the slide station transferring the cut section from the adhesive tape to a slide (Kokubo teaches slide transfer region F/G; Fig. 1 [50]). 
Note: The instant Claims contain a large amount of functional language (ex: “feeding…”, “applying...”, etc...).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 4, Kokubo teaches the automated tape transfer apparatus of claim 1, further comprising a take-up mechanism that takes up the adhesive tape after the adhesive tape has exited the slide station (Kokubo teaches a supply reel 2 and take up reel 4, where the tape adheres a cut tissue section from the sample block; Figs. 1-2).  
As to claim 5, Kokubo teaches the automated tape transfer apparatus of claim 1, wherein a motor controls properties of the feeding of the adhesive tape through the automated tape transfer apparatus (Kokubo teaches a driving mechanism; [46]).  
As to claim 6, Kokubo teaches the automated tape transfer apparatus of claim 5, wherein the properties include one or more of a speed of the feed through the automated tape transfer apparatus, an acceleration of the feed, a jerk of the feed, and a slack of the adhesive tape within the automated tape transfer apparatus (The driving mechanism of Kokubo would have a speed that it operates at, and would also control acceleration from startup; [46] Fig. 1. Kokubo also teaches rollers which enable the loosening of the tape; [61]).  
As to claim 8, Kokubo teaches the automated tape transfer apparatus of claim 1, wherein the section is cut by a microtome and the automated tape transfer apparatus is coupled to the microtome (Kokubo teaches 22 slicing specimen 20; Fig. 1 [47, 49]).  
As to claim 9, Kokubo teaches the automated tape transfer apparatus of claim 8, wherein the automated tape transfer apparatus sends a signal to the microtome when the section is ready to be cut (Although functional, Kokubo teaches 22 slicing specimen 20 where the device is automated and the microtome would have a signal sent to initiate the cut; Fig. 1 [31, 47, 49]).  
As to claim 10, Kokubo teaches the automated tape transfer apparatus of claim 1, wherein a strength of an adhesive material of the adhesive tape is decreased after the transfer of the section to the slide by one or more of heating the adhesive material, cooling the adhesive material or exposing the adhesive material to an ultra-violet (UV) light source (The examiner notes that the recited limitations are related to intended use, and the tape is capable of having any action taken out on it.  Further, Kokubo teaches the strength of the adhesive tape decreasing in relation to the slide such that the section adheres to the slide; [50]. Kokubo also teaches heating the section; [47, 62]).  
As to claim 22, Kokubo teaches the automated tape transfer apparatus of claim 1, wherein the slide station contains a plurality of slides, the slides movable in two different planes (Kokubo teaches multiple slides which are movable by conveyance means 80 in multiple planes; Fig. 4-6 [47, 53-54]).  
As to claim 25, Kokubo teaches the automated tape transfer apparatus of claim 1, wherein the adhesive tape covers the block face prior to cutting of the section from a microtome supported in the apparatus (Kokubo teaches tape 5 adhering to the top portion of the slice from the sample block in figures 1 and 2, where the slice is stuck to the tape and where the cutting is not completed until after the slice has attached; Figs. 1-2).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Miyazawa et al (US 20050126311; hereinafter “Miyazawa”).
As to claim 2, Kokubo teaches the automated tape transfer apparatus of claim 1, where the tape applicator includes a roller member which contacts the adhesive tape and applies the adhesive tape to cover the cutting face (Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2).
Kokubo does not specifically teach the roller coupled to a linear actuator member, where an extension of the linear actuator member causes the roller member of the tape applicator to contact the adhesive tape and apply the adhesive tape to cover the cutting face. However, Miyazawa teaches the analogous art of a tape transport apparatus (Miyazawa; Fig. 1-4) with a roller coupled to a linear actuator member, where an extension of the linear actuator member causes the roller member of the tape applicator to contact the adhesive tape and apply the adhesive tape to cover the cutting face (Miyazawa teaches a roller 38 which moves to and from the specimen surface; Fig. 1-4 [46, 63, 36, 48-51, 64, 122]. Specifically, Miyazawa teaches the reciprocating linear actuator/screws to reciprocate the roller 38 and from the specimen holding unit). It would have been obvious to one of ordinary skill in the art to have modified the roller of Kokubo to use a reciprocating actuator to move to and from the specimen as Miyazawa because Miyazawa teaches that moving the roller prevents the roller from interfering with the knife and the slicing of the specimen (Miyazawa; [50, 64]) while further enabling the roller to adhesively abut the tissue section after slicing of the specimen (Miyazawa; [63]). 
As to claim 3, modified Kokubo teaches the automated tape transfer apparatus of claim 2, with the tape applicator including the roller to apply a force to the cutting face that is normal when the linear actuator member is extended (see claim 2 above. Both Kokubo and Miyazawa teach a force normal to any cutting face).
“When” the actuator is extended does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
Modified Kokubo does not specifically teach the tape applicator further includes a spring member.  However, Miyazawa teaches the analogous art of a tape transport apparatus (Miyazawa; Fig. 1-4) with a spring loaded roller (Miyazawa teaches pressing rollers 42 where these rollers have springs as shown in Fig. 1; [40].  Miyazawa alternatively teaches spring loaded roller 33/37; Fig. 1 [40]). It would have been obvious to one of ordinary skill in the art to have modified the roller of modified Kokubo to be spring loaded as Miyazawa because Miyazawa teaches that spring loaded rollers which press are commonly known to have springs (Miyazawa; [40], Fig. 1), and also that using a spring loaded roller enables a prescribed force to be applied (Miyazawa; [40]).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Isagawa et al (US 20140041500; hereinafter “Isagawa”; already of record) and in view of Shoffner et al (US 20150293133; hereinafter “Shoffner”).
As to claim 21, Kokubo teaches the automated tape transfer apparatus of claim 1, with the slide station comprising a plurality of slides and a conveyance mechanism transporting a slide from the slide station for application of the cut section from the tape to the slide (Kokubo teaches multiple slides in slide transfer region F/G; Fig. 1, 5, 6 [50]. Kokubo also teaches multiple slides which are movable by conveyance means 80 in multiple planes; Fig. 4-6 [47, 53-54]).
Kokubo does not specifically teach a conveyor transporting a slide from the slide station for application of the cut section. However, Isagawa teaches the analogous art of an automated tap transfer apparatus (Isagawa; Fig. 1) with a conveyor for transporting a slide from the slide station for application of the cut section (Isagawa teaches the slide station defined by the region encompassing 7/8 with a conveyor 8 for providing slides from a slide glass storing section; [37, 43, 44, 57, 58]).   It would have been obvious to one of ordinary skill in the art to have modified the conveyance means of Kokubo to be a conveyor which transfers from slide storage section as in Isagawa because Isagawa teaches that a conveyor is a well-known conveyance means to transfer the glass slides (Isagawa; [44]).
Modified Kokubo does not specifically teach the slides being vertically stacked.  However, Shoffner teaches the analogous art of a slide preparation device (Shoffner; Fig. 1, abstract) where the slides are vertically stacked (Shoffner teaches the slide station as including a vertical orientation of slides 135; [22, 23], Figs. 1-3). It would have been obvious to one of ordinary skill in the art to have modified the slide glass storage section which removes slides from the slide station by a conveyor of modified Kokubo to be a vertically stacked slide station for storing slides to be used as in Shoffner because Shoffner teaches that it is well-known to store slides in vertically stacked slide holders (Shoffner; [22, 23], Figs. 1-3).

Claims 23, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Slonicki, A (US 4190472; hereinafter “Slonicki”; already of record) 
As to claims 23 and 24, Kokubo teaches the automated tape transfer apparatus of claim 1, further comprising a section at which the adhesive tape applies the cut section to the slide (Kokubo; Fig. 1).
Kokubo does not specifically teach a roller movable axially to apply the adhesive tape and cut section to the slide, and wherein the roller advances over the tape and retracts over the tape for application of the cut section to the slide.  However, Slonicki teaches the analogous art of an automated slide preparation device where tape moves over the slide and moving a roller axially to apply the tape and cut section to the slide, where the roller advances and retracts over the tape to apply the cut section to the slide (Slonicki teaches roller 76 moving to pass over the tape to press it towards the slide, where the roller is moved axially by actuator 75/77 to advance and retract for application of the cut section to the slide; Fig. 5, 6, col. 5 line 60-col. 6 line 16, col. 6 line 28-40). It would have been obvious to one of ordinary skill in the art to have modified the application of the sections to the slides of Kokubo to have used a roller as in Slonicki because Slonicki teaches that a roller helps to exert pressure on the tape to transfer the section to the slide (Slonicki; col. 5 line 60-col. 6 line 16).
As to claim 26, Kokubo teaches the automated tape transfer apparatus of claim 1, with a roller (see claim 1 above).
As best understood, Kokubo does not specifically teach wherein the roller member or cam pivots on a hinge member. However, Slonicki teaches the analogous art of an automated slide preparation device with a roller pivoting on a hinge (Slonicki teaches roller 76 on a hinge; Fig. 5, 6, col. 5 line 60-col. 6 line 16, col. 6 line 28-40). As best understood, it would have been obvious to one of ordinary skill in the art to have modified the roller of Kokubo to have used a roller with a hinge as in Slonicki because Slonicki teaches that a roller helps to exert pressure on the tape (Slonicki; col. 5 line 60-col. 6 line 16).

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Fujimoto et al (US 20100229702; hereinafter “Fujimoto”; already of record).
As to claim 27, Kokubo teaches the automated tape transfer apparatus of claim 1 (see above), with the cut section being transferred to the slide (see above).
Kokubo does not specifically teach an imager to image a section on the slide to provide feedback of the quality of the transfer of the cut section to the slide.  However, Fujimoto teaches the analogous art of an automated slide preparation device where the slide has prepared tissue sections (Fujimoto; title), the device having an imager to image a section on the slide to provide feedback of the quality of the transfer of the cut section to the slide (Fujimoto teaches using imager 9d to observe the section on the slide, and then make a determination on the quality/acceptability of the section on the slide; [138-140, 161-162] Fig. 8). It would have been obvious to one of ordinary skill in the art to have modified the automated tape transfer apparatus which transfers sections to slides of Kokubo to have included an imager as in Fujimoto because Fujimoto teaches that imaging the section on the slide enables the determination of acceptability of the section on the slide (Fujimoto; [138]) and also enables a new slide to be fabricated if the slide is not acceptable (Fujimoto; [139]).
As to claim 29, Kokubo teaches the automated tape transfer apparatus of claim 1(see above), with the cut section being transferred to the slide (see above).
Kokubo does not specifically teach a sensor to provide feedback of the quality of a section transfer to a slide.  However, Fujimoto teaches the analogous art of an automated slide preparation device where the slide has prepared tissue sections (Fujimoto; title), the device having a sensor to provide feedback of the quality of a section transfer to a slide (Fujimoto teaches using imager/sensor 9d to observe the section on the slide, and then make a determination on the quality/acceptability of the section on the slide; [138-140, 161-162] Fig. 8). It would have been obvious to one of ordinary skill in the art to have modified the automated tape transfer apparatus which transfers sections to slides of Kokubo to have included a sensor as in Fujimoto because Fujimoto teaches that observing the section on the slide enables the determination of acceptability of the section on the slide (Fujimoto; [138]) and also enables a new slide to be fabricated if the slide is not acceptable (Fujimoto; [139]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Isagawa et al (US 20140041500; hereinafter “Isagawa”; already of record).
As to claim 28, Kokubo teaches the automated tape transfer apparatus of claim 1 (see above).
Kokubo does not specifically teach a vision system to determine tissue location during a trimming process of the block to determine when a cutting face of the sample block is sufficiently exposed. However, Isagawa teaches the analogous art of an automated tap transfer apparatus (Isagawa; Fig. 1) with a vision system to determine tissue location during a trimming process of the block to determine when a cutting face of the sample block is sufficiently exposed (Isagawa teaches imaging unit 3 to assess the condition of the sample block, and determine the location of the specimen; [46-58]). It would have been obvious to one of ordinary skill in the art to have modified the cutting of the block of Kokubo to have used a vision system as in Isagawa because Isagawa teaches that imaging the sample block enables the determination of when there is enough specimen area being exposed in order to start adhering tissue slices to the tape (Isagawa; [46-58]).

Claims 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Shoffner.
As to claim 30, Kokubo teaches the automated tape transfer apparatus of claim 1 (see above), with slides and sample blocks (see above).
As best understood, Kokubo does not specifically teach an automated system to label slides and sample blocks with a barcode or identification.  However, as best understood, Shoffner teaches the analogous art of a slide preparation device (Shoffner; Fig. 1, abstract) with an automated system to label slides and sample blocks with a barcode or identification (As best understood, Shoffner teaches a slide printer and barcode subsystem 125 which labels  the slide with a barcode; [19, 22], Figs. 1-3). It would have been obvious to one of ordinary skill in the art to have modified the slide station of Kokubo to include the barcode system as in Shoffner because Shoffner teaches that it is well-known to use a barcode system to label slides (Shoffner; [22], Figs. 1-3).
As to claim 31, Kokubo teaches the automated tape transfer apparatus of claim 30 (see above), where the label on the slide links the slide to an originating sample block (The modification of Kokubo to include the automated system for labeling of Shoffner has already been discussed above in claim 30.  The limitations in claim 31 relate to intended use of the label, and the label of modified Kokubo would be capable of linking any identifiers together).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Miyatani et al (US 20070204740; already of record) teaches adhesion of the entire sample and tape prior to any cutting taking place; Fig. 5. 
	Miyatani et al (US 20080088834; already of record) teaches adhesion of the entire sample and tape prior to any cutting taking place; Fig. 2b [50].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798